Citation Nr: 1740743	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-48 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected right carpal tunnel syndrome (CTS) on an extraschedular basis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. J. 



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In an October 2009 rating decision, the RO increased the assigned rating for the Veteran's right CTS to 30 percent effective September 28, 2009.  The RO adjusted the evaluation to 30 percent effective February 24, 2004, in a November 2010 rating decision.  The issue of an increased evaluation for right CTS remained before the Board as the maximum available rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran provided testimony at a December 2009 hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

In June 2010, June 2014, and January 2016, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Prior to September 10, 2007, the Veteran was in receipt of service-connection for residuals of fracture proximal third left tibia, rated at 0 percent, tinnitus, rated at 10 percent, residuals fracture 2nd metacarpal, right hand, rated at 10 percent, right CTS, rated at 30 percent, and bilateral hearing loss, rated at 10 percent.  The Veteran had multiple service-connected disabilities, but his combined schedular evaluation was 50 percent.  

2.  Effective September 10, 2007, service connection was granted for diabetes mellitus type 2, rated at 20 percent.  The Veteran's combined schedular evaluation was 60 percent.  

3.  Effective October 7, 2008, service connected was granted for PTSD, rated at 30 percent.  The Veteran's combined schedular evaluation to 70 percent.  The Veteran's right CTS and residuals fracture 2nd metacarpal, right (dominant) hand, can be considered a single disability because they stem from a common etiology and the combined rating for this single disability is 40 percent.

4.  For the period on appeal prior to October 7, 2008, the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful occupation.  

5.  For the period on appeal from October 7, 2008, the Veteran's service-connected disabilities, as likely as not, precluded the Veteran from obtaining or maintaining any substantially gainful employment consistent with his education background and work history.  

6.  Prior to October 7, 2008, the Veteran's right CTS did not present such an exceptional or unusual disability picture that the schedular ratings are inadequate.  


CONCLUSIONS OF LAW

1.  For the period on appeal prior to October 7, 2008, the criteria for the assignment of a TDIU are not met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016). 

2.  For the period on appeal from October 7, 2008, resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016). 

3.  For the entire period on appeal, the criteria for an extraschedular rating for a right hand disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by letters in July 2009 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded multiple VA examinations, including relevant VA examinations in December 2005, October 2008, April 2009, August 2009, September 2009, and December 2010.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  TDIU

The Veteran has claimed he is unable to work due to his service-connected disabilities.  After a review of the record, the Board finds that entitlement to TDIU prior to October 7, 2008 is not warranted; however, the criteria for entitlement to TDIU thereafter are met.

As will be explained below, extraschedular ratings are intended to serve a "gap-filling" function when the veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented.  38 C.F.R. § 3.321(b)(1).  A grant of TDIU results in the Veteran being deemed to have total unemployability with no "gap" to fill by § 3.321(b), and thus rendering the question of extraschedular consideration moot.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  Thus, the Board will address TDIU first and then determine whether an extraschedular rating is warranted for any period the Veteran is rated less than total.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the case of Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

During the period on appeal from February 24, 2004, to October 7, 2008, the Veteran did not meet the schedular criteria, as he had multiple service-connected disabilities with a combined rating of less than 70 percent.  From October 7, 2008, the Veteran met the schedular criteria as he had multiple service-connected disabilities with a combined rating of 70 percent and one service-connected disability rated at 40 percent or more.  38 C.F.R. § 4.16(a).  Though no individual service-connected disability had a rating of 40 percent, for purposes of meeting the scheduler criteria of § 4.16(a) disabilities resulting from a common etiology are considered a single disability.  38 C.F.R. § 4.16(a)(2).  Thus, the Veteran's right CTS and residuals fracture 2nd metacarpal, right (dominant) hand, can be considered a single disability and the combined rating for this single disability is 40 percent.  

Period From October 7, 2008

As background, prior to September 10, 2007, the Veteran was in receipt of service-connection for residuals of fracture proximal third left tibia, rated at 0 percent, tinnitus, rated at 10 percent, residuals fracture 2nd metacarpal, right hand, rated at 10 percent, right CTS, rated at 30 percent, and bilateral hearing loss, rated at 10 percent.  His combined schedular evaluation was 50 percent or greater for the entire period on appeal.  Effective September 10, 2007, service connection was granted for diabetes mellitus type 2, rated at 20 percent, raising the Veteran's combined schedular evaluation to 60 percent.  As the Veteran did not meet the schedular criteria for a TDIU prior to October 7, 2008, entitlement to a TDIU for this period will be discussed in the extraschedular discussion below.  Effective October 7, 2008, service connection was granted for PTSD, rated at 30 percent, raising the Veteran's combined schedular evaluation to 70 percent.  

The Veteran reported that he stopped working in 2001 in his July 2009 application for TDIU.  He reported that he had quit due to his service-connected right hand disability.  An August 2009 statement from his employer indicates that he retired in 2001.  An SSA decision from September 2002 indicates that the Veteran was found disabled as of September 2001 based primarily on his osteoarthritis and allied disorders, and secondarily on his other disorders of the gastrointestinal system.  The decision noted that the Veteran had twelve years of education and 32 years of occupational history.  At the hearing, he indicated he obtained his GED and took a few college courses.  He also reported training as a junior station mechanic and junior welder.  The SSA records note that the Veteran was claiming disability due to arthritis of the hands and hips, and diverticulitis.  The Veteran at the December 2009 hearing indicated that he had chosen to retire early due to his right hand disability.  He reported that he starting working again after his retirement but had to quit after a year because he was uncomfortable driving.  

An October 2008 VA examination report indicates that the Veteran had positive Tinel and Phalen sign on the right, hypesthesia to light touch and pin prick, fair grip and fair grip strength.  He complained of numbness and tingling in the first three fingers of the right hand, trouble dropping objects, using a screwdriver, buttoning objects, and opening jars.  At an April 2009 PTSD evaluation, the Veteran was noted to be friendly, cooperative, and logical.  He was noted to have difficulty concentrating, but had appropriate memory.  He denied psychotic symptoms or suicidal thoughts.  He was found to have moderate PTSD.  

The August 2009 VA examiner noted that the Veteran's left tibia fracture does not impact his ability to work and his diabetes can cause fatigue, but also indicated that the Veteran's restrictions from his hand injury impact his ability to work more substantially.  A September 2009 VA examiner's opinion indicated significant continuing residuals in the Veteran's right hand, including weakness of hand functioning and sequelae of the median nerve injury.  The resulting lack of strength and dexterity were noted to make it impossible for the Veteran to continue work as a mechanic and impair his ability to do housework.  The VA examiner noted that he also experiences fatigue and pain in the hand with prolonged driving.  However, the VA examiner concluded that the Veteran's right hand injury would not preclude him from sedentary or light desk work, such as answering telephones.  

Another VA examiner evaluated the Veteran's impairments in December 2010, concluding that the Veteran could not continue his prior work.  The Veteran's diabetes was considered well-controlled, with mild neuropathy and episodic cramping and burning.  The VA examiner found that this disability was unlikely to interfere with the Veteran's ability to work.  The Veteran reported that his tibia fracture had been stable for years and does not cause him much difficulty.  The VA examiner noted weakness of function in the Veteran's right hand, but concluded that the Veteran would not have difficulty gaining or maintaining gainful employment given these disabilities.  A VA audiologist also evaluated the Veteran in December 2010 and concluded that the Veteran's hearing loss and tinnitus would not prevent him from being employed, but an environment with reduced background noise could be beneficial.  Finally, a December 2010 opinion from a VA physician notes that the Veteran was not seeking mental health treatment.  The Veteran indicated he has trouble sleeping, a short temper, intrusive thoughts, and occasional arguments with his wife, but he had no road rage or physical altercations in the last year.  He reported that his inability to use his hands properly was preventing him from working, not his mental symptoms.  He was noted to be alert, fully oriented, prompt, adequately groomed, slightly anxious, and logical.  His eye contact, speech, judgment, and insight were fair or better.  He reported no suicidal and homicidal ideations and showed no evidence of psychotic disorder.  The VA examiner opined that the Veteran's mental symptoms would not interfere in the Veteran's ability to maintain gainful employment.  

Effective October 7, 2008, the Veteran met the schedular criteria for TDIU.  As noted above, he had prior work as a truck driver and training in occupations that entail manual dexterity.  The Veteran had a high school education.  While the September 2009 VA examiner suggested the Veteran could work at a desk job, he failed to explain how the Veteran's hearing loss would interfere with such work.  Further, the Board notes that the Veteran's limited education could make obtaining such employment difficult.  Based on the combination of symptoms associated with his service-connected disabilities, the Board will resolve doubt in the Veteran's favor and conclude entitlement to TDIU is warranted from the date he met the schedular criteria, October 7, 2008.  

III.  Extraschedular Consideration 

The Board referred the Veteran's claim for an increased rating for right CTS in January 2016 to have the Director of Compensation Service (Director) determine whether an extraschedular evaluation was appropriate for either the Veteran's right CTS or TDIU.  The Board agrees with the Director's conclusion that such an evaluation is not warranted.  

Right CTS

The Veteran asserts, for instance in a May 2017 statement, that the rating for his right CTS is inadequate.  As noted, the issue of entitlement to an extraschedular rating is moot when a TDIU is awarded, and therefore the only period for the Board to consider is the period prior to October 7, 2008.  Johnson, 762 F.3d at 1365-66.

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service-connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board did so in this case in April 2014 and December 2015.  In January 2017, the AOJ referred the claims on appeal for an extraschedular consideration to the Director.  In an April 2017 decision, the Director denied an extraschedular rating for right CTS and for an extraschedular TDIU. 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

Thun describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

The Director noted the Veteran's medical history and the Veteran's service-connected conditions.  The Director then concluded that the Veteran's overall disability picture is adequately compensated by the regular schedular standards and an extraschedular evaluation was not warranted.  Thus, the Director denied entitlement on an extraschedular basis to an increased rating for right CTS and for an extraschedular TDIU.  The Board agrees that the Veteran's right CTS does not present a disability picture so exceptional that the available schedular rating is inadequate.  

The Veteran's right CTS has been evaluated under Diagnostic Code 8515 which pertains to the median nerve.  Under Diagnostic Code 8515, for rating the paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  For the major extremity, moderate incomplete paralysis warrants a 30 percent rating and severe incomplete paralysis warrants a 50 percent rating.  For the minor extremity, moderate incomplete paralysis warrants a 20 percent rating and severe incomplete paralysis warrants a 40 percent rating.  The Veteran's right hand is dominant, as noted at the August 2009 VA examination.  

Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with atrophic disturbances warrants a maximum 70 percent rating in the major extremity and a 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" as used in the Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, VA must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The criteria identified for complete paralysis reflect symptoms contemplated by the schedular criteria, such as atrophy of muscles, defective pronation, absence of flexion of fingers, difficulty making a fist, defective opposition and abduction of the thumb, and weakened flexion of the wrist.  

At a December 2005 VA examination the Veteran's hand appeared grossly normal with no swelling or tenderness.  The Veteran was able to make a strong fist, but it was noted that in making a fist the Veteran's thumb was not used in almost any way.  The Veteran had limited range of motion and his major problem was noted to be with abduction and rotation of the thumb in attempting to touch the little finger to the palmar surface of the metacarpal phalangeal joint and with flexion of the tip of the little finger to the thumb.  The Veteran also experienced pain and weakness with muscle strength testing.  At an October 2008 VA examination, the Veteran had positive Tinel and Phalen sign on the right, hypesthesia to light touch and pin prick, fair grip and fair grip strength.  He complained of numbness and tingling in the first three fingers of the right hand, trouble dropping objects, using a screwdriver, buttoning objects, and opening jars.  At a VA examination in September 2009 the Veteran reported numbness and fatigue in the hand.  The VA examiner noted difficulties with extension, flexion, grip strength, discomfort, abnormal motion, tenderness, and hypesthesia, but intact sensation.  

At the Board hearing in December 2009, the Veteran testified that his right hand experiences pain, numbness, and an inability to grasp and hold objects with any strength.  The Veteran's spouse noted that the Veteran has awakened and been unable to contract or flex his hand.  The Veteran reported pain that would extend to his forearm.  The Veteran was unable to form a fist and the Veteran's representative noted atrophy in the Veteran's right arm muscle.  The Veteran reported he could use a screwdriver but not a hammer with his right hand.  The Veteran indicated that he could only operate a computer left handed and his spouse suggested that he would be unable to operate a keyboard.  After he retired, the Veteran worked for another year from 2001 to 2002, but then quit.  

The Board does not find that the Veteran's disability picture is so exceptional as to render the existing rating schedule inadequate.  As noted above, the rating criteria specifically contemplate many if not all of the Veteran's symptoms, such as difficulty with extension and flexion of the fingers, atrophy, trouble gripping, trouble with opposition and abduction, and pain.  The Director's conclusion that an extraschedular rating is not warranted is not binding, but is persuasive to the Board.  To the extent that the Veteran argues in a May 2017 statement that his disability is a crush injury and not carpal tunnel syndrome, the Board notes that the Veteran is currently compensated for residuals, fracture 2nd metacarpal, right hand.  To the extent that the Veteran is arguing that the current schedular rating inadequately compensates him for residuals, fracture 2nd metacarpal, right hand, the Board found that a higher rating was not warranted in January 2016 and the Veteran did not contest that decision.  To the extent that the Veteran is asserting his right CTS is entitled to an extraschedular evaluation, the Board concludes that such a rating is not warranted because an exceptional or unusual disability picture where the diagnostic critieria do not reasonably describe or contemplate the severity and symptomatology has not occurred.  Thun, 22 Vet. App. at 115.  As the first prong of Thun has not been satisfied, the Board has determined that an extraschedular rating is not warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Prior to October 7, 2008, the Veteran was in receipt of service connection for residuals fracture proximal third left tibia, tinnitus, residuals fracture 2nd metacarpal, right hand, right CTS, bilateral hearing loss, and diabetes mellitus type 2.  Yet the combined effect of these service-connected disabilities was not so exceptional as to warrant an extraschedular evaluation.  The Veteran's tibia was found by the August 2009 VA examiner to not limit his functioning, his right hand fracture and CTS have been discussed above, his hearing loss would not preclude him from employment according to the August 2009 VA audiologist, tinnitus serves to exacerbated hearing loss by covering or blocking out speech signal according to an August 2017 VA examination, and diabetes can cause fatigue according to the August 2009 VA examiner.  Symptoms manifested by each disability have been adequately compensated under the appropriate diagnostic codes.  The evidence does not support a finding that the combined effect constitutes an exceptional circumstance.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See VAOPGCPREC 6-96.  




Extraschedular TDIU

Lastly, the Board turns to the question of an extraschedular assignment of TDIU for the period prior to October 7, 2008. 

Where the schedular criteria for TDIU set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Veteran's case was submitted to the Director, and the Director provided an opinion in April 2017.  The Director concluded that the record does not demonstrate that the Veteran is precluded by his service-connected disabilities from performing sedentary employment.  Thus, the Director concluded that the Veteran is not entitled to TDIU on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration. 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that § 4.16(b) applies only to when the Veteran does not meet the schedular criteria for TDIU.  Here, that occurred prior to October 7, 2008, and service connection was in effect for residuals, fracture proximal third left tibia, tinnitus, residuals, fracture 2nd metacarpal, right hand, right CTS, bilateral hearing loss, and diabetes mellitus type 2.  The Veteran's right hand injuries certainly impaired his ability to do his previous work, but as noted above, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The record does not reflect a factor that takes this case outside the norm.  Prior to October 8, 2008, the Veteran was not service connected for any disability of his lower extremities or a mental disability.  

The September 2009 VA examiner suggested that the Veteran could do desk work such as answering telephones.  The Board notes that the Veteran's favorable SSA decision relied on nonservice-connected arthritis in the left hand and hips and arthritis in his service-connected right hand, and nonservice-connected diverticulitis.  The Board notes that the Veteran retired in 2001, worked again for a year after this, and finally quit because he was having trouble driving with his right hand disability.  Again, the Veteran experienced no service-connected disabilities of his left hand, lower extremities prior to October 7, 2008.  The Board finds no factor that takes the Veteran's case so outside the norm as to render the impairment in the Veteran obtaining or keeping employment already considered by the schedular criteria inadequate.  The Board's conclusion is buttressed by the findings of the Director that an extraschedular TDIU was not warranted at any point.  Thus, the Board concludes that the preponderance of the evidence is against a finding that prior to October 7, 2008, the Veteran was not unemployable by reason of his then service-connected disabilities.  

In sum, the Board finds that the Veteran's service-connected disabilities did not result in such an impairment as to take his case outside the norm and rendered him unable to secure or follow a substantially gainful occupation prior to October 7, 2008.  Therefore, the Board concludes that the criteria for extraschedular TDIU are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU from October 7, 2008, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU on an extraschedular basis prior to October 7, 2008, is denied. 

Entitlement to an extraschedular disability rating for right carpal tunnel syndrome is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


